Exhibit 10.71

English Translation

 

 

EQUITY INTEREST PURCHASE AGREEMENT

The Equity Interest Purchase Agreement (hereinafter referred to as the
“Agreement”) was entered into on July 6, 2015 in Beijing, the People’s Republic
of China (“China”):

 

Party A: Beijing Changyou Gamespace Software Technology Co.,Ltd., having its
registered address at Room 158, No.1 Building, No.3 Xijing Road, High-tech Park,
Badachu, Shijingshan District, Beijing;

 

Party B: Beijing Changyou Star Digital Technology Co., Ltd., having its
registered address at Room A-1049, 2/F, No.3 Building, No.30 Yard, Shixing
Street, Shijingshan District, Beijing;

 

Party C: Beijing Guanyou Gamespace Digital Technology Co., Ltd., having its
registered address at Room 810, 7/F, No.1 Building, No.18 Yard B, Shijingshan
Road, Shijingshan District, Beijing;

Whereas:

 

1. Party A is a wholly foreign-owned enterprise legally established and validly
existing under the Chinese laws;

 

2. Party C is a limited liability company legally established and validly
existing under the Chinese laws;

 

3. Party B, a limited liability company legally established and validly existing
under the Chinese laws, holds Party C’s 100% equity as its shareholder included
in its register of members;

 

4. Party A and Party B concluded a Loan Agreement on July 6, 2015, under which,
Party A has provided Party B with and Party B has received RMB 10 million (RMB
10,000,000.00) interest-free loan;

 

5. Party A and Party B signed a Share Pledge Agreement on July 6, 2015; and

 

6. Party A, Party B and Party C signed the Business Agreement on July 6, 2015;

NOW THEFEFORE, the parties hereby agree as follows to make clear their rights
and obligations through friendly negotiations:

 

1. Option

 

1.1 Grant of rights

Party B hereby exclusively, irrevocably and without any additional conditions
grants an option to Party A, based on which, Party A is entitled to, within the
scope permitted by Chinese laws and based on the steps decided by Party A at its
own discretion, and at the price stated in Article 1.3, at any time, purchase or
cause a person or more than one person (the “Nominee”) to purchase from Party B,
all or any part of Party C’s equity held by Party B (the “Option”). Except Party
A and / or the Nominee, no other person shall be entitled to buy shares. For the
purpose of the Agreement, “persons” include an individual, corporation, joint
venture, partnership, corporate, trust or unincorporated organization.

 

1.2 Exercise steps

Party A and / or the Nominee may exercise its grants by issuing a written notice
in a format stated in Attachment 1 hereto to Party B, stating the units of the
share to be purchased from Party B and the exercise manner.

 

1



--------------------------------------------------------------------------------

English Translation

 

 

 

Within seven (7) working days after Party B’s receipt of the exercise notice,
Party B shall enter into a Share Transfer Agreement with Party A and / or the
Nominee, so as to as soon as possible transfer the equity to be purchased to
Party A and / or the Nominee.

 

1.3 Exercise price

 

1.3.1 When Party A exercises the Option, unless then applicable Chinese laws and
regulations require evaluation on the share to be purchased or otherwise give
restrictions on the share price, otherwise, the purchase price of the shares to
be purchased (the ““Exercise Price”) shall be equal to the original investment
price paid by Party B for the shares to be purchased (the “Original Investment
Price”, i.e. RMB 100,000 for every 1% equity).

 

1.3.2 When Party A exercises the Option, then applicable Chinese laws and
regulations require evaluation on the share to be purchased or otherwise give
restrictions on the share price, Party A and Party B agree that the exercise
price shall be the minimum price permitted by applicable laws. Where the minimum
price permitted by the laws is higher than the original investment price
corresponding to the shares to the purchased, Party B shall repay the excess to
Party A according to the Loan Agreement.

 

1.4 Transfer of the shares to be purchased

After Party A issues the option notice under the Agreement, at each exercise of
the option:

 

1.4.1 Party B shall promptly make a resolution or a decision to approve the
equity transfer to Party A, and Party B has signed a confirmation letter,
agreeing to waive the rights of first refusal for Party C’s other equity;

 

1.4.2 Party B shall sign equity transfer contract for each transfer according to
the Agreement and the related equity purchase notice with Party A;

 

1.4.3 The parties concerned shall sign all other necessary contracts, agreements
or documents, obtain all the necessary government approvals and consents, and
take all necessary actions, without any attached security interest, transfer the
effective ownership of the shares to be purchased to Party A and/or the Nominee
and make Party A and/or the Nominee the owner of the shares to be purchased
registered with the administrative department for industry and commerce. For
this section and the Agreement, “security interests” include guarantee,
mortgage, pledge, third party rights or interests, any option, right to acquire,
rights of first refusal, right of set-off, ownership retention or other security
arrangements, excluding any security interest under the Share Pledge Agreement.

 

1.4.4 Party B and Party C shall unconditionally assist Party A in obtaining all
the government approvals, licenses, registration and filings required for the
transfer of the shares to be purchased and completing all the necessary
procedures.

 

1.5 Payment

The purchase price shall be paid in a manner determined by Party A and Party B
according to the applicable laws upon exercise upon negotiations. Party A and
Party B hereby agree that, for any price paid by Party A and/or the Nominee to
Party B with respect to the shares to be purchased, Party B shall return it to
Party A subject to laws, in order to repay the loan principal and interest or
capital occupation cost permitted by laws under the Loan Agreement.

 

2. Party B’s and Party C’s Undertakings

 

2.1 they will not replenish, change or modify Party C’s articles of association,
increase or decrease their registered capital in any form, or in any way change
their structure thereof.

 

2



--------------------------------------------------------------------------------

English Translation

 

 

 

2.2 without Party A’s prior written consent, they will not sell, transfer,
mortgage or otherwise dispose of any legal or beneficial benefits in equity, or
allow to create any other security interests thereon at any time as of the date
hereof, except the pledge right created on Party C’s equity under the Equity
Pledge Agreement.

 

2.3 without Party A’s prior written consent, Party B will not agree at its board
of shareholders, or support or sign any shareholder’s resolution to approve to
sell, transfer, mortgage or otherwise dispose of its legal or beneficial
benefits in its equity, or allow to create any other security interests thereon,
except made to Party A or its designated persons.

 

2.4 on Party A’s demand at any time, unconditionally and immediately at any time
transfer their equity to Party A, and give up the right of first refusal
available to them with respect to the equity subject to above share transfer of
Party C’s another existing shareholder.

 

2.5 without Party A’s prior written consent, Party B will not make any
shareholders’ decision approving, supporting or signing any shareholders’
resolution on approving Party C’s merger or alliance with any person, or
purchase of, or investment in any person.

 

2.6 In accordance with sound financial and business standards and practices,
maintain Party C’s existence, prudently and effectively operate its business and
process services; keep all business it has been operating in the normal course
of business, in order to maintain Party C’s assets value, and will not conduct
any actions / omissions sufficient to affect its operations and assets value.

 

2.7 without Party A’s prior written consent, it will not incur any acts or
omissions constituting any significant impacts on Party C’s assets, business,
and liabilities; without Party A’s prior written consent, will not sell,
transfer, mortgage or otherwise dispose of any legal or beneficial benefits in
Party C’s assets, business or income, or allow to create any other security
interests thereon at any time as of the date hereof;

 

2.8 without Party A’s prior written consent, incur, inherit, provide guarantee
for or allow any debts, except the debts (i) other than borrowing during normal
or daily business course; (ii) disclosed to Party A and obtained Party A’s
written consent.

 

2.9 without Party A’s prior written consent, will not enter into any major
contracts (the purpose of this clause, if the value of a contract exceeds RMB
One Hundred Thousand (RMB 100,000.00), it shall be deemed a major contract),
except those signed in the normal course of business.

 

2.10 without Party A’s prior written consent, not to provide any loan or credit.

 

2.11 timely provide Party A on its demand at any time with the information on
Party C’s operating and financial situation.

 

2.12 purchase and maintain insurance from the insurance company acceptable to
Party A, to the extent that the insured amount and insurance type shall be the
same as those usually covered by the company owning similar business and assets
or property in the same area as Party C.

 

2.13 forthwith notify Party A of the any litigations, arbitrations or
administrative proceedings or of any potential ones with respect to Party B’s
equity ownership, Party C’s assets, business and income.

 

2.14 in order to maintain Party B’s ownership of the equity, execute all
necessary or appropriate documents, take all necessary or appropriate actions
and file all necessary or appropriate claims to make all necessary and
appropriate defenses.

 

2.15 in order to maintain Party C’s ownership of all its assets, execute all
necessary or appropriate documents, take all necessary or appropriate actions
and file all necessary or appropriate claims to make all necessary and
appropriate defenses.

 

3



--------------------------------------------------------------------------------

English Translation

 

 

 

2.16 without Party A’s prior written consent, Party C shall not in any form
distribute dividends to its shareholders; but once requested by Party A in
written form, it shall immediately distribute all or any part of the profit
available for distribution to its shareholders.

 

2.17 forthwith notify Party A of any litigations, arbitrations or administrative
proceedings or of any potential ones with respect to the equity held by Party B.

 

2.18 Party B shall make the shareholder’s decision or resolve at its
shareholders’ meeting to approve the transfer of the shares to be purchased
under the Agreement.

 

2.19 at the request of Party A, appoint the person nominated by Party A as Party
C’s director and senior officer.

 

2.20 only with Party A’s written authority, exercise all rights as Party C’s
shareholder as required by Party A.

 

2.21 the parties agree and confirm that, for the purpose hereof, Party A’s
(written) consent refers to that the matters are subject to the approval of
Party A’s board of directors.

 

2.22 strictly abide by the Agreement and other contracts signed by Party B,
Party C and Party A, earnestly fulfill their obligations thereunder, and will
not conduct any actions / omissions sufficient to affect the validity and
enforceability thereof.

 

3. Representations and Warranties

Party B and Party C hereby represent and warrant as follows to Party A on the
date of the Agreement and on each transfer date:

 

3.1 they have the right to sign and deliver the Agreement and any share transfer
contract they have signed for the transfer of the shares to be purchased under
the Agreement (the “transfer contract”), and to perform the obligations under
the Agreement and any transfer contract. Once signed, the Agreement and the
transfer contracts to which they are a party constitute legal, valid and binding
obligations upon them and can be enforced according to their terms;

 

3.2 the signing and delivery of the Agreement or any of the transfer contract
and the performance of their obligations under the agreement or any of the
transfer contracts will not: (i) result in violation of any relevant Chinese
laws and regulations; (ii) conflict with their articles of association or other
charter documents; (iii) lead to any violation of any contract or deed, or
constitute a breach of any contract or deed to which they are a party or that
are binding upon them; (iv) result in violation of any conditions for granting
of any permit or approval or for the renewal thereof; or (v) make any license or
approval issued to them suspended or withdrew or have any additional conditions;

 

3.3 Party C has good and marketable ownership of all its assets and Party C does
not create any security interests on these assets;

 

3.4 Party C has no outstanding debts, (i) other than borrowing during normal
business course; (ii) disclosed to Party A and obtained Party A’s prior written
consent;

 

3.5 Party C will abide by all Chinese laws and regulations applicable to the
assets acquisition;

 

3.6 currently, there are no ongoing or pending or potential litigations,
arbitrations or administrative proceedings with respect to the equity held by
Party B, Party C’s assets or the company; and

 

3.7 Party B has a good and marketable title to all of its shares, and does not
create any security interest in the equity, excluding the security interest as
agreed in the Share Pledge Agreement.

 

4



--------------------------------------------------------------------------------

English Translation

 

 

 

4. Breach

 

4.1 If either party (the “defaulting party”) is in violation of any provision of
the Agreement, causing damages to the other party (the “non-defaulting party”),
the non-defaulting party may send written notice to the defaulting party,
requiring the defaulting party to immediately remedy and correct its breach; if
the defaulting party fails to take measures to the satisfaction of the
non-defaulting party within fifteen (15) days as of the non-defaulting party
sends the above notice in writing to remedy and correct its breach, the
non-defaulting party may take other remedies by the prescribed methods under the
Agreement or by legal means.

 

4.2 The following matters are considered as Party B’s breach:

 

4.2.1 Party B violates any provision of the Agreement, or any representations
and warranties made by Party B in the Agreement have any significant errors, or
are inaccurate and incorrect;

 

4.2.2 without Party A’s prior written consent, transfer, or otherwise transfer
or pledge any of its rights under the Agreement;

 

4.2.3 the Agreement, the Loan Agreement and / or the Share Pledge Agreement
becomes invalid or unenforceable.

 

4.3 If Party B is in default or violates the Loan Agreement, the Share Pledge
Agreement or the Business Agreement, Party A can take the following measures:

 

4.3.1 require Party B to immediately transfer all or any part of the shares to
be purchased to Party A and/or the Nominee at the purchase price; and

 

4.3.2 recover loans under the Loan Agreement;

 

4.4 Once Party A exercises the pledge right according to Article 11 of the Share
Pledge Agreement and Party A obtains the income and payment related to the
realization of the pledge right, Party B shall be deemed to have fully fulfilled
the obligations under the Agreement, and Party A will not present any other
payment requests to Party B in this regard.

 

4.5 Notwithstanding the other provisions of the Agreement, Article 4 shall
survive the termination of the Agreement.

 

5. Transfer

 

5.1 Party B will not transfer its rights or obligations under the Agreement to
any third party, unless with Party A’s prior written consent; If Party B dies,
Party B agrees to immediately transfer its rights and obligations under the
Agreement to a person designated by it.

 

5.2 The Agreement is binding upon Party B and its successor or inheritor, and
valid for Party A and its successors, heirs or permitted assignees.

 

5.3 Party B hereby agrees that Party A has the right to transfer to other third
party its rights and obligations under the Agreement when necessary. In such
case, Party A is only required to send written notice to Party B when such
transfer occurs and no longer secure Party B’s consent to that transfer.

 

6. Effectiveness and Term

 

6.1 The Agreement will take effect when signed by the parties.

 

6.2 The Agreement is valid for ten (10) years unless early terminated in
accordance with its related terms hereof or the related agreements separately
concluded by the parties. Before the expiry of the Agreement, the Agreement can
only be extended with Party A’s written confirmation and the extension time will
be determined by Party A.

 

6.3 If during the term as stated in Article 6.2, Party A’s or Party C’s
operation term (including any extension period) expires or terminates for other
reasons, the Agreement will terminate upon that termination, unless Party A
transfers its rights and obligations according to Article 5.2 hereof.

 

5



--------------------------------------------------------------------------------

English Translation

 

 

 

7. Termination

 

7.1 At any time during the term and the extended term of the Agreement, if Party
A fails to exercise the Option in accordance with Article 1 of the Agreement due
to then applicable laws, Party A can at its own discretion, send written notice
to Party B to unconditionally revoke the Agreement without any liability.

 

7.2 In the event that Party C is terminated due to bankruptcy, dissolution or
ordered to close in accordance with the law within the term and the extended
term hereof, in the case of termination, Party B’s obligations under the
Agreement shall be discharged; however, Party B shall perform its corresponding
obligations under other agreements signed with Party A.

 

7.3 Except as stated in Article 7.2 of the Agreement, within the term and the
extended term hereof, Party B and Party C may not require to terminate the
Agreement in any cases.

 

8. Taxes and Fees

Each party shall assume each and all transfer and registration taxes, expenses
and costs it incurred or imposed on it arising from the preparation and
execution of the Agreement and the transactions contemplated thereunder.

 

9. Confidentiality

 

9.1 The parties acknowledge and confirm that the oral or written information
exchanged with respect to the Agreement are confidential. The parties shall keep
all such information confidential, and without the prior written consent of
other party, they will not disclose any information to any third party, however,
except the following information:

 

(a) known by or will be known by the public (but not disclosed to the public by
the receiving party without authorization)

 

(b) as required to be disclosed by applicable laws or rules or regulations of
the securities exchange; or

 

(c) if any one party is required to disclose any information to its legal or
financial advisor for the transactions contemplated hereunder, the said legal or
financial advisers shall also be subject to the confidentiality similar to this
clause. Breach of confidentiality by either party’s staff or the agency hired by
that party will be deemed as that by that party, which shall therefore be liable
for breach. The present term will survive the invalidity, revocation,
termination or inoperability of the Agreement for any reason.

 

9.2 A party shall return, destroy or otherwise dispose of all files, materials
or software containing the Confidential Information at the request of the other
party and stop using such confidential information after the termination hereof.

 

9.3 Notwithstanding the other provisions of the Agreement, Article 9 shall
survive the termination and suspension of the Agreement.

 

10. Notices

Any notices or other communication sent by either party under the Agreement
shall be made in writing, and sent to the following address or other address
specified by other parties from time to time by personal delivery, letter or by
facsimile. The notices shall be deemed served: (a) on the delivery date under
personal delivery; (b) for a notice sent by letter, on the seventh (7) day after
registered airmail (postage prepaid) is sent (marked on the postmark); or the
fourth (4) day after being sent to the internationally recognized delivery
service; and (c) if sent by fax, on the receipt time shown on the transmission
confirmation printed by the sender.

 

6



--------------------------------------------------------------------------------

English Translation

 

 

 

Party A: Beijing Changyou Gamespace Software Technology Co.,Ltd

Address: B Changyou Building, No.65 East Bajiao Street, Shijingshan District,
Beijing

Party B: Beijing Changyou Star Digital Technology Co., Ltd.

Address: B Changyou Building, No.65 East Bajiao Street, Shijingshan District,
Beijing

Party C: Beijing Guanyou Gamespace Digital Technology Co., Ltd.

Address: Room 810, 7/F, No.1 Building, No.18 Yard B, Shijingshan Road,
Shijingshan District, Beijing

 

11. Applicable Laws and Disputes Resolution

 

11.1 Conclusion, validity, execution, changes, interpretation, termination and
disputes resolution of the Agreement shall be governed by the laws of China.

 

11.2 All the disputes arising from or in relation to the Agreement, if any,
shall be amicably settled by the parties through amicable negotiations.

 

11.3 Where an agreement fails to be concluded within thirty (30) days after one
party requests to settle the disputes through negotiation, either party agrees
to submit the said disputes to Beijing Arbitration Commission for arbitration
under its arbitration rules then in force in Beijing. The arbitral award is
final and binding on all parties. All parties agree to be submitted and subject
to the arbitral award. When any dispute occurs and any dispute is under
arbitration, except the matter in question, the parties may still exercise other
rights under the Agreement and perform other obligations hereunder.

 

12. Miscellaneous

 

12.1 Titles of the Agreement are solely inserted for convenience and may not be
used to for explanation or interpretation or in other ways affect the meanings
of the provisions of the Agreement.

 

12.2 The parties hereto acknowledge that, once valid, the Agreement constitutes
the entire agreement and understanding among the parties with respect to the
subject matter hereof, and supersedes all previous oral or/and written ones
reached by and among the parties before the Agreement.

 

12.3 The Agreement is binding upon the parties hereto and their respective
heirs, successors and permitted transferees, and inures to their benefits.

 

12.4 Any rights, powers and remedies empowered by any provision of the Agreement
to the parties do not exclude any other rights, powers or remedies available to
that party under the law and other provisions hereof and a party’s exercise of
its rights, powers and remedies does not exclude its exercise of other rights,
powers and remedies available to it.

 

12.5 Any one party’s failure to exercise or timely exercise the rights, power
and remedy under the Agreement or available by law may not be considered as a
waiver of those rights and will not affect that party’s exercise of those rights
in other means in the future nor exercise of other rights of that party.

 

12.6 If any provision of the Agreement is held void, invalid, or unenforceable
by any court of competent jurisdiction or arbitration agency, such provision may
not affect or impair the validity or enforceability of the remaining provisions.
However, the parties hereto shall cease performance of the void, invalid and
unenforceable provisions, and only make them valid and enforceable within the
scope the closest to their original intention.

 

7



--------------------------------------------------------------------------------

English Translation

 

 

 

12.7 For matters uncovered herein, the parties shall otherwise decide the same
through friendly negotiations. The parties shall set down any changes and
amendments to the Agreement in a written agreement. The duly signed modification
agreements and supplementary agreements with respect to the Agreement constitute
an integral part hereof and bear the same legal effect as the Agreement.

 

12.8 The Agreement is made in three (3) copies of the same legal effect. Each
party holds one (1).

THEREFORE, the parties sign or cause their legal representatives or authorized
representatives to sign the Agreement as of the date first written above.

(The remainder of this page is intentionally left blank.)

 

8



--------------------------------------------------------------------------------

English Translation

 

 

 

[Signature Page]

Party A: Beijing Changyou Gamespace Software Technology Co.,Ltd.

(seal)

Signature:                                                              

Party B: Beijing Changyou Star Digital Technology Co., Ltd.

(seal)

Signature:                                         

Party C: Beijing Guanyou Gamespace Digital Technology Co., Ltd.

(seal)

Signature:                                         

 

9



--------------------------------------------------------------------------------

English Translation

 

 

 

Attachment I:

Option Notice (Format)

To: Beijing Changyou Star Digital Technology Co., Ltd.

According to the Share Purchase Agreement signed by us with you
on                                , we hereby send this notice and request you
to, under the Share Purchase Agreement, transfer 100% equity of Beijing Guanyou
Gamespace Digital Technology Co., Ltd. (the “Guanyou Gamespace”) hold by you to
                                 at a price of                                 .
Please effect the said transfer to                                  according to
the Share Purchase Agreement after the receipt hereof.

Regards

Beijing Changyou Gamespace Software Technology Co.,Ltd.

(Seal)

Date:                    

 

10